DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 and 7 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,337,355 to Yamashita et al.
Regarding Claims 1 and 3.  Yamashita et al. teaches a two-pack polyurethane composition comprising polyol and isocyanate components (Column 4, Lines 41 – 67), which correspond respectively to the instantly claimed base resin composition and curing agent.  In Example 1, the base resin composition comprises:
Polyol A which is a polyether triol based on trimethylolpropane, i.e. a compound having a polyalkylene skeleton comprising neither an aromatic skeleton nor an alicyclic skeleton and roughly three hydroxyl groups;
Amino compound 2) which is 3,3’-dimethyl-4,4’diaminodicyclohexylmethane (Column 16, Lines 11 – 21; Table 1).  3,3’-dimethyl-4,4’diaminodicyclohexylmethane is set forth as a suitable diamine compound having an alicyclic skeleton in Paragraph 0032 of the PG-PUB of the instant specification.  As  3,3’-dimethyl-4,4’diaminodicyclohexylmethane consists of units derived from a diamine compound having an alicyclic skeleton and is free of structural units derived from an epoxy group, the ratio of the number of structural units derived from an epoxy group to the number of structural units derived from the diamine compound having the aromatic skeleton or alicyclic skeleton is zero;
water as a blowing agent; and

Regarding Claim 2.  Yamashita et al. teaches the polyurethane composition of Claim 1.  In Example 1, the base resin composition contains 50 parts by mass Polyol A, 2 parts by mass Amino compound 2); 0.1 parts by mass water and 1 parts by mass reaction catalyst.  From these amounts, the total weight of the base resin composition can be calculated to be 53.1 parts by mass and the content of the Amino compound 2) (corresponding to instantly claimed compound (A-2) can be calculated to be roughly 3.8 mass percent based on the total mass of the base resin composition.
Regarding Claim 7.  Yamashita et al. teaches the polyurethane composition of Claim 1.  In Example 1, the base resin composition contains 50 parts by mass Polyol A, 2 parts by mass Amino compound 2); 0.1 parts by mass water and 1 parts by mass reaction catalyst.  From these amounts, the total weight of the base resin composition can be calculated to be 53.1 parts by mass and the content of water can be calculated to be roughly 0.2 mass percent based on the total mass of the base resin composition.
Regarding Claim 8.  Yamashita et al. teaches the polyurethane composition of Claim 1.  In Example 1, the curing agent is crude MDI (Column 16, Lines 11 – 21; Table 1), which is a type of aromatic polyisocyanate.
Regarding Claim 9.  Yamashita et al. teaches a polyurethane foam comprising a cured product of the polyurethane composition of Claim 1 (Column 16, Lines 11 – 21; Table 1).
Regarding Claim 10.  Yamashita et al. teaches the polyurethane foam of Claim 9.  The foam produced in Example 1 has a specific gravity of 0.4 (Table 1), corresponding to a density of roughly 400 kg/m3.
Regarding Claim 11.  Yamashita et al. teaches a method of using a rigid polyurethane foam to provide a high degree of rigidity/reinforcement and soundproofing properties to a vehicle part in which the polyurethane composition of Claim 1 is injected with a high pressure foaming machine into the closed section portion of a vehicle part and then cured to form a polyurethane foam therein (Column 3, Line 15 – Column 4, Line 12; Column 8, Lines 39 – 52; Column 10, Lines 1 - 38).  
Regarding Claims 12 and 13.  Yamashita et al. teaches a vehicle comprising a body member comprising the polyurethane foam of Claim 9 which is formed by injecting a polyurethane foam composition into the closed section portion of a vehicle part and then curing to form the polyurethane foam therein (Column 3, Line 15 – Column 4, Line 12; Column 8, Lines 39 – 52; Column 10, Lines 1 - 38).

 Response to Arguments
Applicant’s arguments filed December 2, 2020, with respect to the outstanding rejections under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under 35 U.S.C. 102(a)(1) is made in view of US 6,337,355 to Yamashita et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768